Case 3:20-cv-09211-MAS-ZNQ Document 11-5 Filed 08/18/20 Page 1 of 2 PagelD: 418

 

UNITED eT ag MeOTRI
MIGTRICT OF NEW JER

   

 

Civil Audion No, S2Q4ne002 1)

: DECLARATION OF MITTAL B.
: PATEL IN SUPPORT OF MOTION
Vie : FOR ADMISSION TO APPEAR

: PRO HAC VICE

 

 

 

Avenue of the

 

&, Wao ds 2 Member of Veskoo Hacen &

ce

 

Tamlyn, LLP, attomey of rex and Saki Dedelson

(together “Deven

  

ed to practice law in New Jersey, and is 4

member in ood stance

 

 

  

  
   

3 eclavaiion pursuant to Local Rule 101.1 in sipport of Defendants’
motion for my acr to appear efendants in this action.

cof Delgware pre har vice,
Case 3:20-cv-09211-MAS-ZNQ Document 11-5 Filed 08/18/20 Page 2 of 2 PagelD: 419

Ss

  

 

TISGiCtiO’L.
8, , to make payments to the New

vided by New Jersey Court Rule 128-2fa) and

 
 

*

surt 120-L(b}, provided this Court grants this

 

“ay et
aS *
wee USC,

 

penalty of perpury that the fore@oing is true.

 

 

RB
